Title: To George Washington from Robert Howe, 8 February 1782
From: Howe, Robert
To: Washington, George


                  
                     Dear Sir
                     Philadelphia Feb 8 1782
                  
                  Late last night my unabating Efforts obtain’d me a sum of money which tho’ not perhaps quite Equal to my Expences will Enable me to Leave Town (I hope) without discredit.  Some part of this Cash has advanced me by a friend I accidentally met with upon Generous Terms, but the Residue (and that the greater Part) I have been moved to Accept upon hard Condition of indebting myself one hundred Dollars for every sixty Actually recived, the whole sum to carry interest at six per an. & the time of payment not very remote.  I shall devote Tomorrow to the settling of my affairs, and on Tuesday I hope to set out, when I shall be proud to be honourd with your Excellency’s Commands.  I have been advised by my friend in Congress to forbear giving in to that Body Any Estimate of my Expences until I had in the first instance paid the money myself.  I therefore intend to lay before Congress tomorrow morning an accompt of what my Board has amounted to, unless your Excellency could, and would be pleas’d to advise me to some other mode.  Should an application to congress be the way, it would I doubt not be paid more attention to if I wrote your Excellency officially upon the subject inclosing the accts, and you were so obliging as to lay it before them.  I would not presume to trouble you upon this Occasion without having first Consulted you thereupon, nor would I at all have done it, did not the present situation of my Fortune make the success of this affair a matter of great importance to me, and this I flatter my self will apologize for the liberty I have taken.  I think my self Equitably and absolutely entitled to be Reimbursed those expences incurr’d by a Trial in consequence of the order of Congress, and which I otherwise should have been exempt from, Especially as I have been acquitted with the highest Honor I am then sir with the greatest Respect Your Excellency’s Most Obt Servt
                  
                     R. Howe
                  
               